Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species D.1 (reading on claim 8) in the reply filed on 02/01/2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 20130126977 A1; hereinafter “Chuang”).

In re Claim 1, Chuang discloses a device (figs. 3-9), comprising:
a first gate structure (replacement metal gate structure formed by replacing dummy gate 220, for example. Hereinafter labeled as “GS1”) (¶ 0051, 0064, 0062) that includes
a first work function (WF) metal portion 350 (hereinafter “MetalPortion1”) having a first material composition (¶ 0062, 0064; e.g. a P-type work function metal) and 
a second WF metal portion (e.g., a portion of metal gate 370; hereinafter “MetalPortion2”) having a second material composition different from the first material composition (e.g., an N-type work function metal; ¶ 0064); and
a second gate structure (replacement metal gate structure formed by replacing dummy gate 222, for example. Hereinafter labeled as “GS2”) (¶ 0051, 0064, 0062) that includes 
a third WF metal portion (e.g. a portion of metal gate 352 disposed on the active region 230; hereinafter “MetalPortion3”) having a third material composition (¶ 0062, 0038) and 
a fourth WF metal portion (e.g. a portion of metal gate 372 disposed on the ILD 240; hereinafter “MetalPortion4”) having a fourth material composition (¶ 0064, 0038) different from the third material composition;
wherein the second WF metal portion (“MetalPortion2”) and the fourth WF metal portion (“MetalPortion4”) have different sizes (Note, the second WF metal portion, MetalPortion2 can be arbitrarily chosen to have different size than the fourth WF metal portion, MetalPortion4) (Fig. 9 annotated below).

In re Claim 2, Chuang discloses the device of claim 1 (figs. 3-9), further comprising an active region 230 (¶ 0052), wherein the first WF metal portion (“MetalPortion1”) and the third WF metal portion (“MetalPortion3”) are located over the active region 230, but the second WF metal portion (“MetalPortion2”) and the fourth WF metal portion (“MetalPortion4”) are not located over the active region.

In re Claim 3, Chuang discloses the device of claim 2 (figs. 3-9), wherein:
the active region 230 extends in a first direction (e.g., “X”) in a top view; and
the first gate structure (“GS1”) and the second gate structure (“GS2”) each extend in a second direction (e.g., “Y”) different from the first direction in the top view.

In re Claim 4, Chuang discloses the device of claim 3 (figs. 3-9), wherein the second WF metal portion (“MetalPortion2”) is longer than the fourth WF metal portion (“MetalPortion4”) in the second direction (“Y”).

In re Claim 5, Chuang discloses the device of claim 4 (figs. 3-9), wherein the second WEF metal portion (“MetalPortion2”) is longer than the fourth WF metal portion (“MetalPortion4”) in the second direction (“Y”) by at least 10% (Note, the second WF metal portion, MetalPortion2 can be arbitrarily chosen to be longer than the fourth WF metal portion, MetalPortion4 by at least 10%).

In re Claim 6, Chuang discloses the device of claim 2 (figs. 3-9), wherein:
the first WF metal portion (“MetalPortion1”) and the second WF metal portion (“MetalPortion2”) form a first interface 380 (¶ 0065);
the first interface 380 is spaced apart from a boundary of the active region by a first distance 390 (¶ 0065-0066);
the third WF metal portion (“MetalPortion3”) and the fourth WF metal portion (“MetalPortion4”) form a second interface 382 (¶ 0065-0066);
the second interface 382 is spaced apart from the boundary of the active region by a second distance 392 (¶ 0065-0066); and
the second distance 392 is greater than the first distance 390 (¶ 0067).

In re Claim 7, Chuang discloses the device of claim 6 (figs. 3-9), wherein the second distance 392 is at least 10% greater than the first distance 390 (¶ 0067).

In re Claim 8, Chuang discloses the device of claim 1 (figs. 3-9), wherein:
the first material composition is identical to the third material composition (¶ 0062, 0038); and
the second material composition is identical to the fourth material composition (¶ 0064, 0038).

    PNG
    media_image1.png
    774
    1011
    media_image1.png
    Greyscale


In re Claim 10, Chuang discloses the device of claim 1 (figs. 3-9), further comprising: a third gate structure that includes a fifth WF metal portion having the first material composition or third material composition (¶ 0062, 0038) and a sixth WF metal portion having the second material composition or the fourth material composition (¶ 0064, 0038), wherein the sixth WF metal portion has a different size than the second WF metal portion and the fourth WF metal portion (see fig. 9 annotated below).


    PNG
    media_image2.png
    774
    1011
    media_image2.png
    Greyscale


In re Claim 11, Chuang discloses the device of claim 1 (figs. 3-9), wherein the first gate structure and the second gate structure are associated with different threshold voltage values (¶ 0038).

In re Claim 12, Chuang discloses a device (figs. 3-9), comprising:
an active region 230 (¶ 0052) that extends in a first direction (e.g., “X”);
a first work function (WF) metal segment (hereinafter “MetalPortion1”) disposed over the active region 230 (¶ 0062, 0038);
a second WF metal segment (hereinafter “MetalPortion2”) disposed outside the active region, wherein the second WF metal segment is contiguous with the first WF metal segment and has a different material composition than the first WF metal segment (¶ 0038, 0062, 0064);
a third work function metal segment (hereinafter “MetalPortion3”) disposed over the active region 230, wherein the third WF metal segment is spaced apart from the first WF metal segment in the first direction (“X”); and
a fourth WF metal segment (hereinafter “MetalPortion3”) disposed outside the active region, wherein the fourth WE metal segment is contiguous with the third WF metal segment and has a different material composition than the third WF metal segment (¶ 0038, 0062, 0064), and 
wherein the fourth WF metal segment is spaced apart from the second WF metal segment in the first direction (“X”), and 
wherein the fourth WF metal segment and the second WF metal segment have different dimensions in a second direction (“Y”) different from the first direction (“X”) (Note, the second WF metal segment, MetalPortion2 can be arbitrarily chosen to have different dimension than the fourth WF metal segment, MetalPortion4).


In re Claim 13, Chuang discloses the device of claim 12 (figs. 3-9), wherein the second WF metal segment and the fourth WF metal segment have a same material composition (¶ 0064, 0038).

In re Claim 14, Chuang discloses the device of claim 12 (figs. 3-9), wherein a first boundary 380 between the first WF metal segment (“MetalPortion1”) and the second WF metal segment (“MetalPortion2”) is located closer to the active region 230 in the second direction (“Y”) than a second boundary 382 between the third WF metal segment (“MetalPortion3”) and the fourth WF metal segment (“MetalPortion4”) (¶ 0065-0066).

In re Claim 15, Chuang discloses the device of claim 12 (figs. 3-9), further comprising:
a fifth WF metal segment (hereinafter “MetalPortion5”) disposed over the active region 230;
a sixth WF metal segment (hereinafter “MetalPortion6”) disposed outside the active region;
wherein:
the sixth WF metal segment is contiguous with the fifth WF metal segment and has a different material composition than the fifth WF metal segment and than the second or third WF metal segments (¶ 0038, 0062-0064); and
the fifth WF metal segment (“MetalPortion5”) has a same material composition as the first WF metal segment (“MetalPortion1”) (¶ 0038, 0062-0064).


    PNG
    media_image1.png
    774
    1011
    media_image1.png
    Greyscale


In re Claim 21, Chuang discloses a device (figs. 3-9), comprising:
an active region 230 (¶ 0052) extending in a first direction (e.g., “X”) in a top view;
a first gate (replacement metal gate structure formed by replacing dummy gate 220, for example. Hereinafter labeled as “GS1”) (¶ 0051, 0064, 0062) that includes a first work function (WF) metal component 350 (hereinafter “MetalPortion1”) and a second WF metal component (e.g., a portion of metal gate 370; hereinafter “MetalPortion2”), wherein the first gate is associated with a first threshold voltage value (¶ 0038) and extends in a second direction (“Y”) in the top view, wherein the first WF metal component (“MetalPortion1”) is located over the active region 230, but the second WEF component “MetalPortion2”) is not located over the active region 230; and
a second gate (replacement metal gate structure formed by replacing dummy gate 222, for example. Hereinafter labeled as “GS2”) (¶ 0051, 0064, 0062) that includes a third WF metal component (e.g. a portion of metal gate 352 disposed on the active region 230; hereinafter “MetalPortion3”) and a fourth WF metal component (e.g. a portion of metal gate 372 disposed on the ILD 240; hereinafter “MetalPortion4”), wherein the second gate is associated with a second threshold voltage value (¶ 0038) and extends in the second direction (“Y”) in the top view, 
wherein the third WF metal component (“MetalPortion3”) is located over the active region 230, but the fourth WF component (“MetalPortion4”) is not located over the active region 230, and wherein the second WF metal component (“MetalPortion2”) and the fourth WF metal component (“MetalPortion2”) have different sizes (Note, the second WF metal component, MetalPortion2 can be arbitrarily chosen to have different size than the fourth WF metal component, MetalPortion4) (Fig. 9 annotated below).

In re Claim 22, Chuang discloses the device of claim 21 (figs. 3-9), wherein:
the first WF metal component has a first material composition (¶ 0062, 0064; e.g. a P-type work function metal);
the second WF metal component has a second material composition (e.g., an N-type work function metal; ¶ 0064) different from the first material composition;
the third WF metal component has a third material composition (¶ 0062, 0064; e.g. a P-type work function metal); and
the fourth WF metal component has a fourth material composition (e.g., an N-type work function metal; ¶ 0064) different from the third material composition.

In re Claim 23, Chuang discloses the device of claim 22 (figs. 3-9), wherein the first material composition is identical to the third material composition (¶ 0062, 0038).

In re Claim 24, Chuang discloses the device of claim 21 (figs. 3-9), wherein the second WF metal component is longer than the fourth WF metal component in the second direction (fig. 9 annotated below).

In re Claim 25, same as Claim 6 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893